Citation Nr: 0942584	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection of a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Notably, in the August 2007 statement of the case the RO 
apparently reopened the claim of entitlement to service 
connection for a left knee disability and denied it on a de 
novo basis.  Nonetheless, the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) and before the undersigned Veterans Law Judge 
(VLJ) in May 2007 and September 2009, respectively.  
Transcripts of the testimony offered at these hearings have 
been associated with the claims file.  

The claim of entitlement to service connection for a left 
knee disability is being reopened, and that claim, as well as 
the issues of entitlement to service connection for a left 
ankle disability and whether new and material evidence has 
been submitted to reopen a claim for service connection of a 
right ankle disability, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

 



FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision the RO 
last denied the Veteran's claim for service connection of a 
left knee disability on the grounds that new and material 
evidence had not been submitted showing diagnosis of a 
chronic left knee disability.

2.  The evidence received since the February 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it.


CONCLUSIONS OF LAW

1.  The RO's February 2000 rating decision, which denied the 
Veteran's application to reopen his claim for service 
connection of a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for service 
connection of a left knee disability and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below with respect 
to the reopening of his claim, any error in VA's fulfillment 
of its duties to notify and assist is moot at this time.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claim for service connection of a left knee 
disability was previously considered and denied by the RO in 
a February 2000 rating decision on the grounds that new and 
material evidence showing diagnosis of a chronic left knee 
disability had not been submitted.  The Veteran was notified 
of that decision and of his appellate rights, but did not 
appeal that decision.  That decision is now final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the February 2000 rating decision, which 
denied the Veteran's application to reopen his claim for 
service connection of a left knee disability, the evidence of 
record consisted of the Veteran's service treatment records, 
VA medical records and a February 1998 report of VA 
examination, which noted a normal left knee at this time.  
The RO denied the reopening the previously denied claim on 
the grounds that new and material evidence had not been 
submitted showing diagnosis of a chronic left knee 
disability.

With respect to this claim, new and material evidence has 
been received.  In particular, the Board notes a November 
2000 VA examination report showing a diagnosis of chronic 
left knee tendonitis.  Subsequent VA examination in December 
2006 also revealed a diagnosis of a status-post operative 
left knee with degenerative joint disease.  Accordingly, as 
this evidence relates to a previously unestablished fact 
necessary to substantiate the claim, the claim is reopened.  
To this extent only is the claim allowed.  The underlying 
claim for service connection is addressed below in the remand 
section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability; to this extent only the appeal is granted.


REMAND

The Veteran is seeking service connection for a left knee 
disability, to include as secondary to service-connected 
disabilities.  See January 2007 letter from Veteran to his 
personal physician.  Service connection may be granted when 
the evidence shows that a particular disability is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310(a) (2009).  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2009).

The Veteran's service treatment records document that he 
underwent surgical correction of a right bunion deformity in 
March 1996 with removal of hardware in November 1996.  This 
condition is service-connected.  Service connection is also 
in effect for a left bunion.  A review of the Veteran's 
service treatment records shows a June 1997 complaint of 
chronic left knee pain with an onset of approximately 4 
months prior.  Of record is a report of VA examination dated 
in November 2000.  This examination report notes a complaint 
of left knee pain since in-service bunion surgery.  This 
evidence at least suggests both a continuity of 
symptomatology since service, and/or a possible relationship 
to his service-connected residuals of a right bunionectomy 
and/or left bunion.  Although the RO did obtain a medical 
opinion addressing the question of whether or not his current 
knee disability had a direct relationship to service, no 
examination or opinion has addressed the possibility that his 
service-connected bunion disorders may have caused or 
aggravated the claimed left knee disability.

Because there is insufficient medical evidence to decide the 
claims on appeal and the low threshold of a suggestion of a 
nexus between the Veteran's claimed disability and his 
service-connected residuals of a right bunionectomy and/or 
left bunion has been met, the Board finds that the Veteran 
should be afforded a VA examination to address this theory.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Also, at the September 2009 hearing the Veteran indicated 
that he had been examined at the Salem VA Medical Center 
about two months prior.  No such records appear in the claims 
file and the latest VA records in the claims file are dated 
in September 2008.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek updated treatment records.  
38 C.F.R. § 3.159(c) (2009).

In a September 2008 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
left ankle disability and his application to reopen a claim 
for service connection of a right ankle disability.  In a 
December 2008 communication, the Veteran expressed 
disagreement with the denial of these claims. To date, the 
claims file does not reflect that a statement of the case 
(SOC) has been issued.  Accordingly, the Board is required to 
remand these issues to for issuance of a SOC.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that 
notifies him of the information and 
evidence not of record that is necessary 
to substantiate his claims for service-
connection of a left knee disability, 
including on a secondary basis.

2.  Obtain the Veteran's up-to-date VA 
treatment records; associate the records 
with the claims folder, particularly those 
from the Salem VA Medical Center.  Perform 
any and all follow-up as necessary, and 
document negative results.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination in order 
to ascertain the relationship, if any, 
between any diagnosed left knee disability 
and his service-connected residuals of a 
right bunionectomy and bunion of the left 
great toe.  The claims folder must be 
furnished to the examiner for use in the 
study of this case and the examiner is 
asked to note that the claims file was 
reviewed in conducting the examination.

The examiner should address the following 
questions:

Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran's service- connected residuals of 
a right bunionectomy and/or bunion of the 
left great toe have caused his claimed 
left knee disability?

If it is determined that the left knee 
disability was not caused by his service-
connected residuals of a right 
bunionectomy and/or bunion of the left 
great toe, the examiner should opine 
whether it is at least as likely as not 
that any left knee disability has been 
aggravated (that is, permanently worsened) 
by the service-connected residuals of a 
right bunionectomy and bunion of the left 
great toe beyond natural progression, and 
if so, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  Then, after conducting any additional 
indicated development, readjudicate the 
claim currently on appeal.  If the 
determination of this claim remains 
unfavorable to the appellant, issue a 
supplemental statement of the case and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

5.  If not already accomplished, issue a 
SOC to the Veteran and his representative, 
addressing the issues of entitlement to 
service connection for a left ankle 
condition and whether new and material 
evidence has been received to reopen a 
claim for service connection of a right 
ankle condition.  The Veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal. Then, only if the appeal is timely 
perfected, should the issues be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


